DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated January 21, 2022 was submitted on March 22, 2022.  Claims 1, 4 and 6-9 were amended.  Claims 10-12 were added.  Claims 3 and 5 were canceled.  Claims 1, 2, 4 and 6-12 are currently pending.
The amendments to claims 1 have overcome the 35 U.S.C. §112(b) rejections of claims 1, 2, 4 and 6-9 (¶¶ 7-16 of the Office Action).  These rejections have therefore been withdrawn.  
The amendments to claim 1 have overcome the prior art rejections of claims 1, 2, 4 and 6-9 (¶¶ 19-36 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of these claims have been made as detailed below.  New claims 10-12 have also been rejected as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blake, III (U.S. Patent Application Publication No. 2010/0254104 A1, cited in previous Office Action) in view of Tanaka et al. (U.S. Patent Application Publication No. 2014/0285985 A1, cited in previous Office Action).
Regarding claim 1, Blake discloses a method for connecting three components, the three components including a first component, a second component and a third component ([0024], FIG. 1 of Blake, manufacture of assembly including housing body #12, cover #16 and PCB #14), the method comprising: positioning the three components such that mutually corresponding mating surfaces of the first and second components (FIGS. 1 and 2A-2B of Blake, upper surface #22 of sidewall #20 of housing body #12 forms mating surface with surface #42 of flange #34 of cover #16) as well as mutually corresponding positive locking elements of the first or second component and of the third component are located opposite one another (FIG. 3, [0019] of Blake, crush ribs #27 spaced apart around side walls #20 of housing body #12 and are therefore located on opposite walls); moving the three components relative to one another along a common joining axis such that the mating surfaces and the positive locking elements are moved toward one another (FIG. 1 of Blake, common joining axis indicated by dashed line); and forming an integral connection of the first and second components via the mating surfaces (FIGS. 1, 2A-2B, [0025] of Blake, mating surfaces of cover #16 and housing body #12 welded together) and forming a positive locking connection of the first or second component to the third component via the positive locking elements during the movement of the three components relative to one another along the common joining axis (FIG. 3, [0019] of Blake, crush ribs #27 spaced apart around side walls #20 of housing body #12 are crushed or skived as PCB is installed and hold PCB against lateral movement), wherein the third component is fixed in place in parallel to the first and second components and at right angles to the common joining axis via the first and second components after the integral connection and the positive locking connection (FIGS. 1, 3, [0019] of Blake, PCB #14 fixed in position perpendicular to joining axis and parallel to housing body #12 and cover #16).
Blake does not disclose that the mutually corresponding positive locking elements are implemented as at least one crush rib element and a receptacle corresponding to the crush rib element, and wherein the positive locking connection is accomplished by a shearing off of the crush rib element.  Moreover, Blake discloses a crush rib #27 which holds the PCB against lateral movement wherein the crush rib #27 is skived or cut off as the PCB #14 is installed (FIG. 3, [0019] of Blake) but does not disclose a receptacle corresponding to the crush rib element.  Tanaka, however, discloses an electronic control device comprising a case including a cover #20 and a base #21 and an electronic circuit board #1 (FIG. 3, [0033] of Tanaka).  According to Tanaka, the cover #20 can include a crush rib element #203 (FIGS. 3 and 5 of Tanaka) which engages a receptacle in the circuit board #1 and which is used to position the circuit board (FIGS, 3 and 5, [0058] of Tanaka).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the cover in the method of Blake with a crush rib element and the circuit board with a corresponding receptacle to engage the crush rib element.  One of skill in the art would have been motivated to do so in order to position the circuit board as taught by Tanaka ([0058] of Tanaka).  
Regarding claim 2, Blake discloses that the integral connection is implemented as welding or laser welding ([0025], FIGS. 2A-2B and 4 of Blake, laser welder #50 used to secure the cover #16 to the housing body #12).
Regarding claim 4, Blake discloses a connectable system for carrying out the method according to claim 1 (see analysis of claim 1 above), the system comprising: the three components including the first component, the second component and the third component to be connected to one another (FIG. 1 of Blake, housing body #12, cover #16 and PCB #14), wherein the first and second components have the mutually corresponding mating surfaces for forming the integral connection (FIG. 1 of Blake, upper surface #22 of housing body #12 and lower surface of flange #34 of cover #16), and the first or second component and the third component have the mutually corresponding positive locking elements for forming the positive locking connection (FIG. 3 of Blake, crush ribs #27; [0019] of Blake, crush ribs are spaced around sidewalls #20 and therefore have corresponding ribs on the opposite sidewall in a mutual relationship), wherein the mating surfaces are designed and oriented relative to one another such that the first and the second components are relatively movable toward one another along the common joining axis during formation of the integral connection (FIG. 1 of Blake, housing body #12 and cover #16 movable toward one another along joining axis as indicated by dashed lines), wherein the positive locking elements are designed and oriented relative to one another such that the first or second component and the third component are relatively movable toward one another along the common joining axis during formation of the positive locking connection (FIGS. 1 and 3, [0019] of Blake, crush ribs #27 spaced on sidewalls #20 of housing body #12 allow movement of housing body #12 toward cover #16 along joining axis and fixing of PCB #14 during movement along joining axis), and the third component is fixed in place in parallel to the first and second components and at right angles to the common joining axis via the first and the second components after the integral connection and the positive locking connection (FIGS. 1 and 3, [0019] of Blake, joining of housing body #12 and cover #16 fixes PCB #14 parallel to housing body #12 and cover #16 and at a right angle to joining axis).
Blake does not specifically disclose that the mutually corresponding positive locking elements are implemented as at least one crush rib element and a receptacle corresponding to the crush rib element.  Moreover, Blake discloses a crush rib #27 which holds the PCB against lateral movement (FIG. 3, [0019] of Blake) but does not disclose a receptacle corresponding to the crush rib element.  Tanaka, however, discloses an electronic control device comprising a case including a cover #20 and a base #21 and an electronic circuit board #1 (FIG. 3, [0033] of Tanaka).  According to Tanaka, the cover #20 can include a crush rib element #203 (FIGS. 3 and 5 of Tanaka) which engages a receptacle in the circuit board #1 and which is used to position the circuit board (FIGS, 3 and 5, [0058] of Tanaka).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the cover in the system of Blake with a crush rib element and the circuit board with a corresponding receptacle to engage the crush rib element.  One of skill in the art would have been motivated to do so in order to position the circuit board in the housing or case as taught by Tanaka ([0058] of Tanaka).
Regarding claim 6, Blake discloses that the first component and/or the second component have at least one first projection, and wherein a free end of the first projection is implemented as one of the mating surfaces (FIG. 1, FIGS. 2A-2B of Blake, projection from upper surface #20 of sidewall #20 of housing body #12 forms a mating surface; FIG. 1, FIGS. 2A-2B of Blake, lip #32 and flange #34 of cover #16 are also a projection which forms a mating surface; claim only requires that one of the first or second components have a projection forming a mating surface).
Regarding claim 7, in the modified system, the first component or the second component would have at least one second projection, and wherein a free end of the at least one second projection of the first or second component is the at least one crush rib element (See analysis of claim 4 above; in modified system, cover includes a crush rib element and the circuit board has a corresponding receptacle to engage the crush rib element).
Regarding claim 8, in the modified system, the first component would have at least one second projection, wherein a free end of the at least one second projection of the first component is the at least one crush rib element, and a third projection of the second component is located in a region of the third component that faces away from the at least one second projection during the positive locking connection of the first and the third components and serves as a support for the third component (FIG. 1, [0023] of Blake, contact supports #44 which are projections of cover #16 overlie posts #28 which are projections of housing body #12 to clamp and hold PCB in place when assembly completed; PCB clamped and held in place by supports and posts are supported by the supports and posts; see analysis of claim 4 above; in modified system, cover includes a crush rib element and the circuit board has a corresponding receptacle to engage the crush rib element; either cover or body can be considered the first component), or wherein the second component has at least one second projection, and wherein a free end of the at least one second projection of the second component is the at least one crush rib element, and a third projection of the first component is located in a region of the third component that faces away from the at least one second projection during positive locking connection of the second and third components and serves as a support for the third component (FIG. 1, [0023] of Blake, contact supports #44 of cover #16 overlie posts #28 of housing body #12 to clamp and hold PCB in place when assembly completed; in modified system, cover includes a crush rib element and the circuit board has a corresponding receptacle to engage the crush rib element; either cover or body can be considered the second component).
Regarding claim 9, Blake discloses that the first component and/or the second component have at least one fourth projection, wherein a free end of the fourth projection is implemented as a stop and limits joining travel along the common joining axis during connection of the connectable system (FIG. 1, [0023] of Blake, contact supports #44 which are projections extending from cover #16 overlie posts #28 which are projections extending from housing body #12 and the upper surfaces of both of these projections form stops which limit joining travel along joining axis).
Regarding claim 10, in the modified method, the first component or the second component would have the at least one crush rib element and the third component would have the receptacle (See analysis of claim 1 above; in modified method, cover includes a projection with a crush rib element and the circuit board has a corresponding receptacle to engage the crush rib element).
Regarding claim 11, in the modified system, the third component has the receptacle (See analysis of claim 4 above; in modified system, the circuit board has a receptacle corresponding to engage the crush rib element on the projection from the cover).
Regarding claim 12, in the modified system, the third component has the receptacle (See analysis of claim 4 above; in modified system, the circuit board has a receptacle corresponding to engage the crush rib element on the projection from the cover).
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Blake fails to disclose a crush rib element and a receptacle as recited in claim 1 (pg. 8, 1st full ¶ of the amendment).  The Office Action, however, is relying upon Tanaka to address this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746